Citation Nr: 1145647	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO. 10-02 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a back disorder. 

2. Entitlement to service connection for a back disorder, to include as secondary to a kidney disorder. 

3. Entitlement to service connection for insomnia.

4. Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from August 1980 to August 1984.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge in July 2011. The Veteran also presented testimony at a hearing before a Decision Review Officer (DRO) in August 2010. Transcripts for both of these hearings are associated with the claims folder.
 
A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board is reopening the back disorder claim on the basis of new and material evidence. The Board is granting the claim for service connection for insomnia. To comply with due process requirements, the underlying service connection issues for a back disorder and a kidney disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The RO denied service connection for a back disorder in a May 1985 rating decision. Although notified of the denial, the Veteran did not initiate an appeal. 

2. Evidence received since the May 1985 rating decision is new and raises a reasonable possibility of substantiating the back disorder claim.

3. There is probative medical and lay evidence showing the Veteran has an insomnia disorder that began during his military service.


CONCLUSIONS OF LAW

1. The May 1985 rating decision denying service connection for a back disorder is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2011).

2. New and material evidence has been submitted since the last prior, final denial of the back disorder claim. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3. Resolving all reasonable doubt in his favor, the Veteran has an insomnia disorder that was incurred in active military service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

VA's Duty to Notify and Assist

As to the insomnia issue on appeal, review of the claims folder shows compliance with the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). As to the new and material evidence issue for the back disorder, neither the October 2008 nor December 2008 VCAA notice letters were compliant with the United States Court of Appeals for Veterans Claims (Court's) decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), since they failed to explain the bases of the prior denial (i.e., the deficiencies in the evidence when the claim was previously considered). However, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given that the Board is reopening the new and material evidence for a back disorder issue and granting the service connection for insomnia issue. See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 


New and Material Evidence - Back Disorder 

The RO originally denied service connection for a back disorder in a May 1985 rating decision. The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal. Therefore, that decision is final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2011).

The RO denied service connection for a back disorder in the final May 1985 rating decision because there was no probative evidence of a current back condition. Residuals of a back disorder were not found at a March 1985 VA examination. 

The RO did not consider whether there was new and material evidence to reopen the back disorder. The RO considered the service connection claim on the merits. Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992). Accordingly, the Board must initially determine whether there is new and material evidence to reopen the back claim before proceeding to readjudicate the underlying merits of the claim. If the Board finds that no new and material evidence has been offered, that is where the analysis must end. 

The Veteran filed his petition to reopen on the basis of new and material evidence in September 2008. Under the current law, new evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2011). 

In determining whether evidence is new and material, the credibility of the evidence in question is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible"). In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the U.S. Court of Appeals for Veterans Claims (Court) recently held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion. There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim, for purposes of reopening the claim. Id. at 117. 

New and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the previous, final May 1985 rating decision for the back disorder issue. The Veteran has stated that he is diagnosed with back muscle spasms. See August 2010 DRO hearing testimony at pages 6-7. The Federal Circuit Court has held that under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372, 1977 (Fed. Cir. 2007) (footnote omitted). Also, a December 2009 VA treatment problem note indicates the Veteran is diagnosed with degenerative joint disease, which may refer to his back. Applying the law with a broad and liberal interpretation, and presuming the credibility of this lay evidence for new and material evidence purposes, his testimony constitutes new and material evidence to reopen the claim. These records relate to an unestablished fact necessary to substantiate his claim and raise a reasonable possibility of substantiating his claim; that is to say, this evidence is new and material and his back claim is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Merits of the Service Connection for Insomnia Claim 

The Veteran dates the onset of his insomnia to the time of his military service. He says he had frequent problems sleeping during his military service in the Navy because he had to work night shifts or shifts with extended hours that were not consistent. He indicates he did not report the insomnia during service because he thought it was normal at the time due to the odd shifts he worked. However, he noticed it was a problem when his insomnia continued to bother him after service. See August 2010 DRO hearing testimony at pages 8-11; October 2008 Veteran's statement. Upon review of the evidence of record, the Board grants the appeal for service connection for insomnia. The Veteran has credibly described his in-service insomnia symptoms, and there is probative medical evidence of an insomnia disorder immediately after service and thereafter. 

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307. Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation. Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a) (West 2002). The Federal Circuit held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to"). Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis. See id. at 1316. Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377 (footnote omitted). For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer. Id. at 1377 n.4.

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

Primary insomnia is listed as a separate sleep disorder in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV"). In particular, the predominant complaint is difficulty initiating or maintaining sleep, or nonrestorative sleep, for at least 1 month. DSM-IV at 255. 

Service treatment records (STRs) are negative for complaints, treatment, or diagnoses for an insomnia disorder. However, the Veteran is competent to report symptoms of insomnia during and after his military service. Layno, 6 Vet. App. at 469. See also 38 C.F.R.§ 3.159(a)(2). Additionally, his testimony and statements regarding the circumstances of his in-service insomnia symptoms and reasons he did not report them during service are found to be credible. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). The Board may use silence in the STRs as contradictory evidence only if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the STRs. See Buczynski v. Shinseki, 24 Vet. App. 221, 225-26 (2011). The Veteran has credibly admitted he never reported the insomnia symptoms to military medical personnel. 

Post-service, as to continuity of symptomatology, a VA medical certificate dated in December 1984, only a few months after discharge, documented the Veteran's difficulty sleeping. He was prescribed Elavil (amitriptyline) to treat the condition. He also reported difficulty sleeping in a February 1985 statement. A March 1985 VA examination documents his reported history of insomnia two to three times a week for the last four years, to include during the time of his military service. VA treatment records dated in 2007 also reflect that the Veteran was prescribed temazepam to treat his insomnia. The documented post-service treatment for the Veteran's insomnia disorder is sufficiently similar and close in time to his credible lay report of in-service symptoms to demonstrate continuity, which is adequate to award service connection for the disability. 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97. 

In a December 2008 VA social worker assessment the Veteran indicated his insomnia was now "under control." However, it is noteworthy that some chronic conditions are subject to active and inactive stages. See e.g., Ardison v. Brown, 6 Vet. App. 405, 408 (1994). 

Given the Veteran's current medical diagnosis of insomnia, and his lay history of symptoms for insomnia during service and clinical history of immediate treatment after service, the evidence establishes an insomnia disorder that began during his military service. According, resolving doubt in the Veteran's favor, the evidence supports service connection for insomnia. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Board does not express an opinion as to the severity of the insomnia disorder for the purpose of assigning a disability rating, as the RO will undertake this decision on implementation of this action. 


ORDER

As new and material evidence has been received, the claim for service connection for a back disorder is reopened. To this extent, the appeal is granted.

Service connection for insomnia is granted. 



REMAND

To ensure compliance with due process requirements, the Board presently remands the issues of service connection for kidney and back disorders. Specifically, VA examinations to determine the etiology of his kidney and back disorders are required. 

The November 2008 VA genitourinary examiner noted that the Veteran was treated for kidney problems at the VA Medical Center (VAMC) in Huntington, West Virginia in the 1990s and early 2000s. These records have not been secured and associated with the other evidence in his claims file. Also, the Veteran's VA treatment records on file date from September 2007 to October 2009. If the Veteran has since received additional relevant treatment for the conditions on appeal, these records should be obtained. VA's duty to assist includes obtaining records of relevant VA medical treatment. 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3). See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA). As part of its duty to assist, VA should also secure any additional, relevant private treatment records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1).

In his original February 1985 claim, the Veteran stated he was treated for his back in 1983 at the Boone Branch Health Clinic, a Tricare federal facility located in Norfolk, Virginia. VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain, if such authorization from the Veteran is in fact required from the facility in question. 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2). VA should attempt to obtain these federal records.  

Also, the Veteran should be asked to identify any relevant private medical evidence for his disabilities on appeal. After obtaining any appropriate authorization for release of these records, the RO/AMC should obtain records from each private health care provider the Veteran identifies. VA is required to make reasonable efforts to obtain all "relevant" records, including private records, which the claimant adequately identifies and authorizes VA to obtain. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1). VA regulation clarifies that "reasonable efforts" will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request. 38 C.F.R. § 3.159(c)(1). In conclusion, a remand to the RO/AMC is required in order to comply with the duty to assist and secure any outstanding VA, federal, or private treatment records. 

The Veteran must also be scheduled for a VA examination and opinion to determine the etiology of his kidney disorder on the basis of in-service incurrence or permanently aggravation by service beyond its normal progression. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). A previous November 2008 VA genitourinary examiner made an assessment that the Veteran's kidney disease was a "congenital inherited condition." The examiner added that "the natural history of the disease was not aggravated or altered by military disease in the Navy." Certain language and explanation used in the VA opinion was not entirely clear. A more specific VA examination and opinion is required that addresses in greater detail whether the Veteran's kidney disease was a congenital disease, a congenital defect, or not congenital condition at all. 

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service. See VAOPGCPREC 82-90, VAOPGCPREC 67-90. The General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that a defect is "more or less stationary in nature", while a disease is "capable of improving or deteriorating." See VAOPGCPREC 82-90 at para. 2.
  
Even if it is determined during service that a Veteran had a congenital disease, as opposed to a congenital defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service. That is, the presumption of soundness still applies to congenital diseases that are not noted at entry. Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009). VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service. See VAOPGCPREC 67-90; 55 Fed. Reg. 43253 (1990).

In short, service connection is available for congenital diseases, but not defects, that are aggravated in service. See 38 C.F.R. §§ 3.303(c), 4.9, 4.127; Quirin, 22 Vet. App. at 394; Monroe v. Brown, 4 Vet. App. 513, 515 (1993). In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness. Quirin, 22 Vet. App. at 394-397. In such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service. Id. at 395. 

Finally, the Veteran must also be scheduled for a VA examination and opinion to determine the etiology of any current back disorder on the basis of in-service incurrence, as well as on the basis of being secondary to a kidney disorder. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). See also Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010) (receipt of new and material evidence triggers full VA duty to assist obligations including obtaining VA examination or medical opinion). 

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his kidney and back disorders. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain records from each health care provider the Veteran identifies.

(b) The records sought must further include all relevant VA records of treatment dated from March 1985 to September 2007 and from October 2009 to the present from the VAMC in Huntington, West Virginia. See November 2008 VA genitourinary examination report that identified additional VA treatment records from the late 1990s and early 2000s. 

(c) The records sought must further include all relevant federal records of treatment dated from 1980 to 1985 from the Boone Branch Health Clinic, a Tricare federal facility located in Norfolk, Virginia. See February 1985 claim. 

(d) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. After securing any VA, federal, or private treatment records, arrange for a VA examination with an appropriate clinician. The purpose of the examination is to determine whether the Veteran's current kidney disorder was a congenital defect or disease, and whether there was incurrence in or aggravation by military service. 

The following considerations will govern the examination:

(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) If deemed appropriate by the examiner, the Veteran may be scheduled for further examinations. All indicated tests and studies must be performed. 

(c) The examiner will obtain from the Veteran a full in-service and post-service history pertaining to the Veteran's pre-service, in-service, and post-service symptoms and treatment for a kidney disorder.

(d) If the examiner finds a clinical or medical basis for corroborating or discrediting the history as provided by the Veteran he or she must so state.

(e) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles. 

(f) If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided. Examples of types of reasons are the lack of appropriate expertise on the part of the clinician, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the relevant field of medicine, or a lack of an adequate factual basis in the record upon which to form an opinion. 

(g) The examiner must provide a medical opinion answering the following questions:

(i) Is the Veteran's current kidney disorder a "congenital / inherited" condition? See November 2008 VA genitourinary examination.

(ii) If the kidney disorder is congenital in nature, is it a congenital disease or a congenital defect? Under VA law, a defect differs from a disease in that the former is considered "more or less stationary in nature" while the latter is "capable of improving or deteriorating."  

(iii) If the kidney disorder is a congenital defect, did the Veteran experience a superimposed disease or injury to the kidney during service which resulted in additional disability? (The Veteran says that heavy lifting during service worsened his kidney disorder). 

(iv) If the kidney disorder is a congenital disease, did the Veteran have this disease prior to entering military service in August 1980, i.e., a preexisting kidney disability?

(v) If the kidney disorder is a congenital disease that preexisted service, did this condition permanently increase in severity during his military service from August 1980 to August 1984?

(vi) If there was a permanent increase in severity of a preexisting congenital kidney disease during service, is it "undebatable" this permanent increase in severity was due to the natural progression of the disability? 

(vii) In the alternative, if it is determined that the Veteran's current kidney disorder or congenital kidney disease did not manifest prior to service, please answer whether the current kidney disorder is related to documented in-service treatment for urinary problems?

(viii) In rendering this opinion, the reviewer's attention is drawn to the following specific items of evidence: 

(A) Preservice, the Veteran reported being hospitalized in 1978 and given a right renal arteriogram. He reported that a small cyst was found in the right kidney. See July 1984 STR separation examination "Report of Medical History"; March 1985 VA examination page 1. 

(B) Upon enlistment in August 1980 at his STR enlistment examination into the military, no kidney disorder was noted or reported. 

(C) STRs document that in August 1980 the Veteran was treated for urethritis. In September 1980 he reported frequent urination and pain in the left renal region. It was noted to rule out a kidney infection. In July 1981 and December 1981, the Veteran complained of urinary problems. He was diagnosed with chronic prostatitis and gonorrhea. In July 1982 the Veteran reported trouble urinating and prostate pain. A history of chronic prostatitis was noted. In April 1984 the Veteran complained of abdominal cramps. Upon separation in July 1984, the Veteran denied kidney problems and no kidney disorder was found. STRs also contain various laboratory results. 

(D) Post-service, at a March 1985 VA examination, the Veteran indicated he has not experienced kidney problems after his military service. VA laboratory testing was conducted at that time and is associated with the examination report. At post-service naval Reserve examinations dated in August 1985, November 1986, and February 1988, the Veteran denied any kidney problems and no kidney disorders were found upon examination. A November 2008 VA genitourinary examiner dated the onset of kidney disease with eventual renal failure to 1999. The VA examiner assessed that the Veteran's kidney disease was a "congenital inherited condition." The examiner added that "the natural history of the disease was not aggravated or altered by military disease in the Navy."

(E) The Veteran contends that his current kidney disease was either incurred or aggravated by service. He says that heavy lifting during service worsened his kidney disorder. See June 2009 Notice of Disagreement. 

3. After securing any VA, federal, or private treatment records, arrange for a VA examination with an appropriate clinician. The purpose of the examination is to determine whether the Veteran has a current back disorder that is related to heavy lifting of supplies during his military service or is secondary to his kidney disorder. 

The following considerations will govern the examination:

(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) If deemed appropriate by the examiner, the Veteran may be scheduled for further examinations. All indicated tests and studies must be performed. 

(c) The examiner will obtain from the Veteran a full in-service and post-service history pertaining to the Veteran's pre-service, in-service, and post-service symptoms and treatment for a back disorder.

(d) If the examiner finds a clinical or medical basis for corroborating or discrediting the history as provided by the Veteran he or she must so state.

(e) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles. 

(f) If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided. Examples of types of reasons are the lack of appropriate expertise on the part of the clinician, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the relevant field of medicine, or a lack of an adequate factual basis in the record upon which to form an opinion. 

(g) The examiner must provide a medical opinion answering the following questions: 

(i) Does the Veteran have a current back disorder?

(ii) Is any current back disorder related to his military service?  The Veteran says his back problems began during service after physical training in boot camp and heavy lifting of supplies as a radioman aboard a naval vessel. 

(iii) Is any current back disorder proximately due to or the result of the Veteran's kidney disease?

(iv) Is any current back disorder chronically aggravated or worsened by the Veteran's kidney disease, regardless of the date of onset of either disorder?  If and only if the examiner believes that there is chronic aggravation or worsening of any current back disorder by kidney disease, the examiner should also provide a medical opinion as to the degree of identifiable increased disability that has been produced by the aggravation. If the degree of increased disability cannot be quantified, the examiner should so indicate.


(v) In rendering this opinion, the reviewer's attention is drawn to the following specific items of evidence: 

(A) STRs document that in September 1980 the Veteran was treated for low back pain of two days duration. He was diagnosed with a muscle strain due to physical training. He was treated again later in September 1980 for tenderness of the low back with renal pain as well. Upon separation in July 1984, the Veteran denied a history of recurrent back pain and no back disorder was found upon clinical examination. 

(B) Post-service, in a February 1985 claim, the Veteran reported intermittent back pain during and after his naval service. He stated it was from in-service heavy lifting or due to his kidney problems. At a March 1985 VA examination, he reported intermittent back pain for the last four years. The VA examination of the low back was normal, as were X-rays of the low back taken in March 1985. At post-service naval Reserve examinations dated in August 1985, November 1986, and February 1988, the Veteran denied recurrent back pain and no back disorder was found upon clinical examination. 

(C) Post-service, at the August 2010 DRO hearing, the Veteran reported a back diagnosis of muscle spasms. A December 2009 VA problem list shows a diagnosis of degenerative joint disease, but it is unclear whether this refers to the back. The November 2008 VA genitourinary examiner opined the Veteran's back pain during service was "acute and transient" and was not the presenting symptoms of his renal disease. 

(D) The Veteran contends that a current back disorder is either related to in-service lifting or in-service training or is secondary to his kidney problems. 

4. The RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the kidney and back disorder claims. If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran an opportunity to respond. 

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


